PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/334,032
Filing Date: 18 Mar 2019
Appellant(s): BSH HausgerÃ¤te GmbH



__________________
Brandon G. Braun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(i)	The final Office action fails to establish a prima facie case of obviousness with respect to independent claims 19 and 37, and claims 20 and 38.
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Gerola discloses a cooking hob with discrete distributed heating elements comprising an integer number N of row switching elements ((16A1-16A5, 17A1-17A5 and 16A’1-16A’5, 17A’1-17A’5, Figures 5-8) at a row position i, wherein i is an integer number 1 < i < N, an integer number M of column switching elements at a column position j, wherein j is an integer number 1 < j < M (Figures 5-8), and a heating matrix comprising at least N x M heating matrix elements (1a-5i) having positions (i, j), with N+M > 2, wherein a heating matrix element at the position (i, j) comprises at least one resistance (coils 5a, 5b…, and 5’) at the position (i, j) and is connected to both the i-th row switching element and the j-th column switching element (Figures 5-8).  However, Gerola does not discloses heating elements being inductors.  Lee discloses heating elements being inductors (L1-1 to L4-4).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Gerola heating elements being inductor as taught by Lee in order to improve heating efficiency for cooking hob. Also, Gerola and Lee are both in the same technical field of cooking hobs, therefore one ordinary skill in the art would combine these references. Further, one ordinary skill in the art would know that the heating elements of Gerola (resistance heating elements) are less efficient than the heating elements of Lee (induction heating elements) because the resistance heating elements are intended to heat a cooking pot, to heat surrounding things next to the cooking pot, to heat the surrounding air, and more or less to heat everything around the cooking area, while the induction heating coils only heat the ferrous cooking pot (induce current to cooking pot).  Therefore, the induction heating elements are more efficient than the resistance heating elements, since they don’t waste energy to heat everything around cooking area.
Furthermore, the examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).  
(ii)	The final Office Action fails to identify any support for the features of claims 22-26 and 30, and therefore, fails to establish a prima facie case of obviousness with respect to at least these claims.
It is asserted that when a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified (see MPEP, Patent Rules §1.104 Nature of Examination).  In the beginning of the Rejection paragraph, it is pointed out that all the listed dependent claims are also rejected by the applied prior arts.  If the applicants do not think the applied prior arts read on one of dependent claims, then the applicants can request for the explanation in the Remark when response to the Office Action.  The examiner will point out where the limitation is read on the prior art. In this case, Gerola et al (US 6,693,262) and Lee et al (US 2012/0043312) disclose all the limitations of the listed dependent claims, and since the applied references Gerola and Lee are apparent to the dependent claim limitations, therefore, there is no further need to discuss the dependent claims. 
Further, since the appellant request for the explanation, the examiner will point out the limitations which read on the claims as follow:
Regarding claim 21, appellant argues “the rejection fails to identify a terminal of a heating element (5a, 5’) which is connected to both the i-th row switching element and the j-th column switching element, as recited in the claim, in any of FIGS. 5-8”, and “Gerola connects the heating element on one side to the row switching element and on the other side to the column switching element”.  This is not found persuasive. Gerola discloses the heating element (5a) as at least one terminal at the position (i, j) which is electrically connected to both the i-th row switching element and the j-th switching element (Figure 5).
Regarding claim 22 recites “wherein a plurality of inductors is spatially arranged in an inductor matrix having a proximity relationship between at least two of the inductors relative to one another that is different from an arrangement of the inductors in a schematic circuit diagram of the heating matrix”.  Gerola discloses a plurality of heating elements (5a, 5b, 5c, 5i, Figure 2) are spatially arranged in heating element matrix (6) having a proximity relationship between at least two (5a vs 5b or 5b vs 5c) of the heating elements (5a, 5b, 5h, 5i) relative to one another that is different from an arrangement of the heating elements (5a vs 5b, Figure 5) in a schematic circuit diagram of the heating matrix (Figure 5).
Regarding claim 23 recites “wherein the plurality of inductors are spatially arranged in the inductor matrix such that at least one inductor at the position (i, j), for which i = j in the heating matrix, is adjacent to at least one inductor at the position (i, j), for which i ≠ j in the heating matrix”.  Gerola discloses the plurality of heating elements (5a, 5b, 5h, 5i) are spatially arranged in the heating elements matrix such that at least one heating element (5a) at the position (i, j) or (1, 1), for which i = j (1=1) in the heating matrix, is adjacent to at least one heating element (5b) at the position (i, j) or (2, 1), for which i ≠ j ( 2 ≠ 1 ) in the heating matrix.
Regarding claim 24 recites “wherein the inductors of the inductor matrix at positions (i, j) having identical i or identical j are located adjacent to one another”.  Gerola discloses the heating elements of the heating element matrix at positions (i, j) having identical i or identical j are located adjacent to one another (heating element 5a adjacent to heating element 5b because they have same j).
Regarding claim 25 recites “wherein the number N of row switching elements is equal to the number M of column switching elements”.  According to the application specification (par. 0022, lines 12-14, discloses “The household appliance device also has a number NxN=24 of heating matrix element 16a.  It is however conceivable for N and /or M to be any other natural number deemed particularly advantageous by a person skilled in the art”. Therefore, Gerola discloses the number N of row switching elements (16A1-16A5) is equal to the number M of column switching elements (17A1-17A5, Figure 5).
Regarding claim 26 recites “wherein a total number N+M of row switching elements and column switching elements is greater by one than a number NxM of heating matrix elements”. Gerola disclose, figure 5, 
On 2nd row + 3rd row: N switch(es) = 2 (17A1+17A2)
On 2nd: M=1 (16A1)
Heating matrix element  (i=3, j=2)= 2 (5a+5b)
Number of N+M switches =2+1=3
Number of NxM heating elements =2x1=2
(N+M) switch(es) (3) > N+M heating element(s) (2)
Regarding claim 30 recites “a number M of column diodes at the column position j, with the j-th column diode connecting at least the j-th column switching element to at least one reference potential that is common to the column switching elements”. Gerola discloses a number M of column diodes (15) at the column position j, with the j-th column diode (15) electrically connecting at least the j-th column switching element (16A1, 16A2) to at least one reference potential that is common to the column switching elements (Figure 5).

    PNG
    media_image2.png
    287
    407
    media_image2.png
    Greyscale

Regarding claims 32-33, Gerola discloses a control unit configured to control the row switching elements and the column switching elements (col. 2, lines 56-62).  Further, Gerola discloses, in col. 2, lines 56-62, printed circuit board has static switches 16,17 (triacs, mosfets, SCRs) and diodes (same as present application page 3/27, pages 3-8), configured to control the row switching elements and the column switching elements as inverter switching elements.
	Regarding claim 27, Gerola discloses the heating matrix element (5b) at the position (i, j) (1,2) comprises at least one diode (15) at the position (i, j) (2,2), which connects a respective heating element (5a) at position (i, j) (1, 1) at least to the i-th row switching element (17A1).
	Regarding claim 28, Gerola discloses the heating matrix element (5b) at the position (i, j) (1, 2) comprises at least one further diode (15) connecting the heating element (5b) at the position (i, j) (1, 2) at least to the j-th column switching element (16A2).
	Regarding claim 29, Lee discloses, figures 2A and 3A, the heating matrix element at the position (i, j) (1, 1) comprises at least one capacitance (C) at the 3ATTORNEY DOCKET NO.: 2016P01663WOUS position (i, j) (1, 1) connecting the inductor (L1-1) at the position (i, j) (1, 1) at least to at least one reference potential (AC power) that is common to the heating matrix elements.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Quang T Van/
Primary Examiner, Art Unit 3761
Conferees:
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.